Citation Nr: 0508891	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a 
tailbone/low back injury.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1977 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a tailbone/low back 
injury.  

In October 2001, the issue was remanded to the RO for further 
development.  In a January 2003 decision, the Board found 
that new and material had been submitted and reopened the 
claim for service connection for residuals of a tailbone/low 
back injury.  

The Board initially directed that additional development of 
the matter of de novo adjudication of the issue of 
entitlement to service connection for residuals of a 
tailbone/low back injury be accomplished pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  However, the case was 
subsequently remanded in January 2004 in accordance with the 
United States Court of Appeals for the Federal Circuit's 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The case 
has now been returned to the Board.  

The Board notes that in the January 2003 decision, the Board 
denied service connection for tendonitis, shortening of the 
right leg, and a disability of the neck, hips, and knees; and 
found that new and material evidence had not been submitted 
to reopen claims for service connection for a shoulder 
disability and a sinus disability.  The veteran appealed 
these determinations to the United States Court of Appeals 
for Veterans Claims (Court).  These issues are no longer 
before the Board and will not be addressed in this decision.  

Initially, the veteran was represented by The American 
Legion.  However, in April 2003, the Board received a new 
power of attorney in favor of Francis M. Jackson, Esquire.  

In a September 2003 statement the veteran indicated that he 
wanted to cancel all his appeals.  In a subsequent statement 
received in October 2003, he retracted the withdrawal 
statement and indicated that the appeal process should be 
continued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's service medical records show that he 
sustained an injury to his coccyx; but no chronic residual 
disability from the injury was shown upon separation 
examination.  

3.  Arthritis of the lumbosacral spine was not clinically 
manifested within one year of the veteran's discharge from 
service, and current low back disability has not been shown 
by competent clinical evidence of record to be related to 
injury he sustained in service.


CONCLUSION OF LAW

A chronic low back/tailbone disability was not incurred in or 
aggravated by active service and arthritis of the lumbosacral 
spine may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in February 2004 apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection for a low back/tailbone 
disability.  Such correspondence also apprised him as to 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised of the 
evidence that had already been associated with his file, and 
to send any additional pertinent evidence in his possession 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 1112 (2004) (Pelegrini II).  However, 
in the present case, the veteran's claim was initially 
adjudicated before the VCAA was enacted and the notice letter 
was not sent until February 2004.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA medical reports, and VA examination reports.  He has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of this claim.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist.  As such, the Board finds 
that VA's duty to assist in this case has been met.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider his claims.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records indicate that indicate 
that the veteran was seen for complaints of back pain in 
March 1979.  He gave a history of back pain for the past 
three days after a fall.  The impression was probable bruise 
to coccyx.  X-ray examination of the coccyx area was 
negative.  Upon discharge examination in February 1980, no 
chronic residuals from the injury were found and his spine 
was reported to be clinically normal.  

VA outpatient treatment reports dated from 1994 to 1998, 
indicate that the veteran was seen occasionally for 
complaints of low back pain.  In April 1994, he reported a 
history of low back pain.  In July 1994, he reported back 
pain beginning a week and a half prior.  Spina bifida occulta 
was suspected.  

Upon VA spine examination in September 1994, the veteran gave 
a history of a fractured coccyx in service when he was 
robbed.  He also fell down some stairs in 1992 and hurt his 
back.  Presently, he reported pain in his lumbar spine that 
goes to the right buttocks.  Also his coccyx hurt.  Clinical 
evaluation showed that the spine was straight and there were 
no spasms.  Forward flexion was to 90 degrees, back extension 
to 45 degrees, rotation to 45 degrees, bilaterally.  There 
was no evidence of pain on motion.  Straight-leg raising was 
negative on the left and positive on the right.  Patrick, 
Lasegue's and Goldthwaite signs were all negative.  The 
coccyx was slightly tender on manipulation.  X-rays of the 
coccyx and lumbar spine were normal.  The diagnoses were 
sacral coccygeus muscle spasm causing coccyx pain and history 
of back injury, no pathology found.  

Upon VA general medical examination in October 1994, the 
veteran gave a history of low back pain and limited motion of 
the spine.  He had difficulty bending over and squatting down 
due to back problems.  The diagnoses included chronic back 
pain syndrome.  

Private medical reports from Mercy Family Practice indicate 
that the veteran was seen in December 1995 for complaints of 
back pain after he was involved in a motor vehicle accident 
one week ago.  In February 1996, he was seen for an 
evaluation of his low back pain after he was involved in a 
motor vehicle accident in November 1995.  He gave a history 
of a fall in 1988 or 1989.  An X-ray showed a normal 
lumbosacral spine.  There was no evidence of compression 
fracture, spondylolisthesis or spondylolysis.  Alignment was 
unremarkable.  In September 1996, he was seen for complaints 
of chronic back pain for the past 11 years.  In July 1998, he 
was seen after he was involved in another motor vehicle 
accident with a bus.  He complained of right shoulder, right 
thigh, leg and back pain.  He also had some numbness in his 
leg with difficulty walking.  He recalled that he had been in 
another accident four years prior.  

In January 2002, the veteran was hospitalized at a VA 
facility for alcohol dependence.  It was noted that he was 
status post motor vehicle accident.  

Treatment reports from a private hospital, Harper-Hutzel 
Hospital, dated from August 2002 to February 2004, indicate 
that the veteran presented to the Emergency Room on several 
occasions for various complaints, including back pain.  In 
August 2003, he reported a 20-year history of back pain.  The 
impression was low back pain without any evidence of 
neurologic injury or acute neurosurgical process.  In 
February 2004, he reported pain in his low back radiating 
down to both hips after shoveling snow.  The assessment was 
lumbar radiculopathy.  He was provided with pain medication.  

At a February 2004 examination for the State of Michigan, 
Disability Determination Service, the veteran's complaints 
included back pain.  He was noted to be a poor historian.  
Clinical evaluation revealed that gait and sensation were 
intact.  He was able to walk a few steps on his heels and 
toes.  Straight-leg raising was negative.  Squatting caused 
bilateral knee pain.  The assessment included back pain.  

Upon VA examination in April 2004, the veteran reported pain 
the lower back and hip area.  He could not lift anything or 
carry any weight.  Bending was difficult and any extra 
activity increased his pain.  Physical examination showed 
that there was normal lumbar lordosis.  The pelvis was 
symmetrical with good muscle tone and no spasms.  There was 
no scoliosis.  Range of motion was limited and accomplished 
with complaints of pain.  Both lower limbs were negative for 
any neurological deficiency; and straight-leg raising was 60 
degrees with negative Lasegue test.  Sacroiliac strain was 
not painful.  There was no deformity or swelling in the area 
of the sacrum and coccyx and there was no abnormal motion.  
The veteran reported pain on palpation in the area.  X-rays 
were essentially normal with very mild disc irregularity 
without any narrowing.  X-ray of the sacrum and coccyx were 
normal without any evidence of residual of fracture or 
deformity.  An MRI also showed the lumbosacral spine and 
coccyx to be grossly normal.  The diagnosis was chronic 
lumbar strain, without residuals of a fracture of the coccyx.  
The examiner reviewed the veteran's file and opined that it 
was not likely that any current low back disability and tail 
bone complaints were related to the injury in service.  

Based on a review of the record, the Board concludes that 
service connection for residuals of a low back/tailbone 
injury must be denied.  Although the veteran was treated for 
an injury to his low back/coccyx injury in service, this has 
not been shown to have been other than acute and transitory 
in nature, and to have resolved with no residual disability.  
As such, a chronic low back/tailbone disability was not 
demonstrated during service.  Upon separation examination, 
his lumbar spine was reported to be normal.  Further, a 
chronic low back disability was initially demonstrated years 
after service.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  Additionally, upon VA 
examination in March 2004, the examiner concluded that it was 
not likely that the veteran's currently diagnosed lumbosacral 
spine disability is related to the injury he sustained in 
service.  

To the extent that the veteran offers his own statements to 
show that he currently has a chronic low back/tailbone 
disability as a result of the injury he sustained in service, 
the Board notes that, as a lay person, he is not capable of 
opining on matters requiring medical knowledge, such as 
medical diagnosis or causation.  See Espiritu, supra; see 
also, Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Therefore, his opinion is not sufficient upon which 
to base an award of service connection.  Furthermore, 
although the veteran is competent to report that he 
experienced pain in his low back/coccyx from the time of his 
discharge from service, he is not competent to relate that 
pain to a chronic disability.  Hence, absent any medical 
reports showing continuity of symptomatology, the Board finds 
that the veteran's statements are not sufficient to support a 
grant of service connection pursuant to 38 C.F.R. § 3.303(b).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a low back/tailbone injury.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  Hence, the appeal is denied.  See Gilbert, 
supra.  


ORDER

Service connection for a chronic low back/tailbone disability 
is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


